UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report: July 30, 2013 Tidelands Bancshares, Inc. (Exact name of registrant as specified in its charter) South Carolina (State or other jurisdiction of incorporation) 001-33065 02-0570232 (Commission File Number) (IRS Employer Identification No.) 875 Lowcountry Blvd., Mount Pleasant, South Carolina (Address of principal executive offices) (Zip Code) (843) 388-8433 (Registrant’s telephone number, including area code) n/a (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) INFORMATION TO BE INCLUDED IN THE REPORT ITEM 2.02.Results of Operations and Financial Condition On July 30, 2013, Tidelands Bancshares, Inc., holding company for Tidelands Bank, issued a press release announcing its financial results for the period ended June 30, 2013.A copy of the press release is attached hereto as Exhibit 99.1. ITEM 9.01.Financial Statements and Exhibits (c)Exhibits Exhibit No.Exhibit 99.1Press Release for the period ended June 30, 2013. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TIDELANDS BANCSHARES, INC. Dated:July 30, 2013 By: /s/Thomas H. Lyles Chief Executive Officer (Principal Executive Officer) Dated:July 30, 2013 By: /s/ John D. Dalton John D. Dalton Controller and Vice President (Principal Financial and Accounting Officer) 3
